Citation Nr: 0938389	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine 
headaches.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to January 
1999.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran testified in support of this claim during a video 
conference hearing held before the undersigned Veterans Law 
Judge in August 2006.  

In November 2006, the Board affirmed the RO's denial of the 
Veteran's claim.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2007, based on a Joint Motion For 
Remand (joint motion), the Court remanded the claim to the 
Board for compliance with the instructions in the joint 
motion.  

In January 2008, the Board in turn remanded this claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  In August 2008, the Board again affirmed the RO's 
denial of the Veteran's claim.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2009, based on a Joint 
Motion For Remand (second joint motion), the Court remanded 
the claim to the Board for compliance with the instructions 
in the second joint motion.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claim.

2.  During the course of this appeal, the Veteran's headaches 
increased in frequency and severity and were 
characteristically prostrating, necessitating prescription 
medication and work breaks, during which he rested in a cold, 
dark room and applied an ice pack to the back of his neck.  


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent rating for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.124a, 
Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim.  
Even assuming otherwise, given the Board's favorable 
disposition of this claim, explained below, the decision to 
proceed in adjudicating it does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

II.  Analysis of Claim

The Veteran claims entitlement to an increased rating for his 
service-connected migraine headaches.  He asserts that the 10 
percent rating the RO assigned this disability does not 
accurately reflect the severity of his headaches and that the 
assignment of a 30 percent rating is warranted.  

According to written statements he submitted during the 
course of this appeal and his hearing testimony, presented in 
August 2006, his headaches have worsened since 1999, 
manifesting three to four times monthly, necessitating the 
use of medication, which does not always help, and becoming 
severely prostrating.  Related symptoms allegedly include 
pain, nausea and queasiness, which require work breaks, 
during which the Veteran rests in a cold, dark room with an 
ice pack on the back of his neck.  The Veteran contends that 
his employer allows him to take all steps necessary to deal 
effectively with his headache symptoms.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO has evaluated the Veteran's migraine headaches as 10 
percent disabling pursuant to DC 8100, which governs ratings 
of migraines.  DC 8100 provides that a 50 percent evaluation 
is assignable for very frequent, completely prostrating and 
prolonged attacks of migraines productive of severe economic 
inadaptability.  A 30 percent evaluation is assignable for 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent 
evaluation is assignable for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 0 percent evaluation is assignable for less 
frequent attacks.  38 C.F.R. § 4.124a, DC 8100 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's headache disability picture more nearly 
approximates the criteria for an increased evaluation under 
DC 8100.  During the course of this appeal, the Veteran's 
headaches increased in frequency and severity and were 
characteristically prostrating, necessitating prescription 
medication and work breaks, during which he rested in a cold, 
dark room and applied an ice pack to the back of his neck.  

The Veteran first reported headaches during service in 1998.  
Thereafter, during a VA examination conducted in May 1999, he 
reported that they initially manifested in approximately 
1993.  He also reported that these headaches began 
necessitating medication in 1998.  As of May 1999, when the 
Veteran underwent the VA examination, they were occurring 
once weekly, sometimes lasting for a few hours, causing 
throbbing, photophobia and phonophobia, and necessitating 
rest or sleep; they were not incapacitating and did not 
interfere with work.  

In May 2002, the Veteran began reporting more frequent 
headaches (he specifically indicated that he had been having 
headaches for two weeks) that did not appeal to be 
interfering extensively with his ability to function.  In 
October 2003, he indicated that he had headaches thrice 
monthly and that his medication was greatly helping his 
headaches.  In January 2004, during a VA examination and an 
outpatient treatment visit, he reported that he was having 
headaches three to four times monthly, which, thanks to 
medicine, lasted two hours.  He further reported that if he 
took the medicine at a headache's onset, the headache quickly 
stopped progressing.  He denied having missed any work 
secondary to the headaches.  

By December 2004, the headaches had become more severe, not 
responding as well to medication.  That month and in January 
2005, medical professionals characterized the recent 
headaches as severe, one lasting all day.  In September 2005, 
another medical professional suggested changing medication 
therapy if the headaches did not decrease in frequency with 
the onset of hot weather and the Veteran working outside.  In 
February 2006, another medical professional noted worsening 
of the headaches with the Veteran working outside in the hot 
weather.  During the remainder of 2006, medical professionals 
characterized the Veteran's headaches as stable.  In May 
2007, a medical professional again noted stable headaches, 
but indicated that they were still manifesting frequently, 
once weekly.  

Since then, the Veteran has undergone two VA examinations, in 
March 2008 and May 2008.  During the former examination, the 
Veteran reported that his headaches, which manifested once 
weekly, lasted for one to three days and rendered him 
incapacitated, at least for several hours.  The examiner, a 
neurologist, confirmed prostrating headaches once weekly.  
During the latter examination, the examiner, a family 
physician, indicated that, because the Veteran reported no 
time lost from work or school, there was no evidence of 
prostrating headaches.   

With regard to the question of whether the Veteran's 
headaches are characteristically prostrating, the Board 
places greater evidentiary weight on the March 2008 opinion.  
It is rendered by a neurologist who specializes in treating 
individuals with neurological disorders, including headaches.  
Based on his opinion and the clinical records, which show 
frequent headaches since 2002, the Board finds that a 30 
percent rating is warranted for the Veteran's headaches under 
DC 8100.  A rating in excess of 30 percent is not warranted, 
however, because, during the course of this appeal, his 
headaches did not cause economic inadaptability.  Rather, as 
the Veteran testified, his employer has been flexible in 
working with him when his headaches manifest, allowing him to 
go inside and rest and apply ice until his headache symptoms 
abate. 

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an increased rating for migraine 
headaches are met.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition and 
that the Veteran may be awarded a different evaluation in the 
future should his headache disability picture change.  38 
C.F.R. § 4.1.  At present, however, the above noted 
evaluation is the most appropriate given the medical evidence 
of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  The evidence supports the Veteran's claim; it must 
therefore be granted.   




ORDER

A 30 percent rating for migraine headaches is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


